Citation Nr: 1628528	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-31 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot disorder (claimed as dropped steel pot on right foot).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A videoconference hearing was held before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional medical evidence for which there is an automatic waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, the Veteran has not been afforded VA examinations for his claims.

Regarding the hearing loss and tinnitus claims, the Veteran has contended that he has hearing loss and tinnitus that are related to his in-service noise exposure inasmuch as he was located next to a tank unit when stationed at Fort Knox and assigned to an artillery unity when stationed in Germany.  See, e.g., March 2015 Bd. Hrg. Tr. at 4, 14-15.  His service records show that he was stationed at Fort Knox for basic combat training and that he served as a field wireman for artillery units in Germany.  A May 2015 private audiological evaluation suggests that the Veteran currently has disabling hearing for VA purposes under 38 C.F.R. § 3.385 (2015), and he testified that he has tinnitus that began after he left service.  See Bd. Hrg. Tr. at 16-17.

Based on the foregoing, there is evidence that the Veteran may have hearing loss and tinnitus that are related to his military service.  Therefore, a VA examination and medical opinion are needed.  The April 1968 entrance examination shows that the Veteran was assigned an H2 profile for hearing and ears at that time.  The recorded puretone thresholds in the Veteran's right ear at that time constitute disabling hearing under 38 C.F.R. § 3.385; the recorded puretone thresholds in the left ear show some degree of hearing loss at 4000 Hertz (25 decibels), but do not meet the disabling hearing requirements.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss).  As such, the presumption of soundness does not apply to the right ear, but it does apply to the left ear.  

Regarding the right foot claim, the Veteran has contended that his current right foot problems, including amputation of two toes, began following an in-service injury where a steel pot was dropped on his foot and the resulting injury did not heal properly.  See, e.g., April 2014 notice of disagreement and Bd. Hrg. Tr. at 3-6.  His service treatment records show that he complained of an injury to the tibia of the right leg in June 1968.  At that time, he was limited in dorsiflexion of the toes and foot because of pain.  The radiographic report of the right leg shows that there was no fracture, but the Veteran was put on a temporary physical profile for a contusion of the extensor muscle group of the right leg.  The post-service medical evidence shows right foot diagnoses and multiple surgical procedures.  See, e.g., VA treatment records from December 2012 to March 2013 (surgical procedures including right first toe transphalangeal amputation for wet gangrene of the toe, first and second toe transmetatarsal amputation, and right foot osteomyelitis status-post debridement and excision of right first cuneiform bone and first and second metatarsal heads); April 2015 Saint Joseph Mount Sterling private treatment records (assessment of right foot pain noted as probable musculoskeletal etiology).  Based on the foregoing, there is evidence that the Veteran's right foot problems may be related to his military service.  Therefore, a VA examination and medical opinion are needed.

Finally, the Veteran appears to be aware of the evidence necessary to substantiate these claims.  Nevertheless, while the case is on remand, the AOJ should provide the Veteran with all necessary notice, given that the claims are no longer being processed under the Fully Developed Claims program.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss, tinnitus, and right foot.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records, if any.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss and tinnitus that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the May 2015 private audiological evaluation.

The Veteran has contended that he has hearing loss and tinnitus that are related to his in-service noise exposure inasmuch as he was located next to a tank unit when stationed at Fort Knox and assigned to an artillery unity when stationed in Germany.  See, e.g., March 2015 Bd. Hrg. Tr. at 4, 14-15.  His service records show that he was stationed at Fort Knox for basic combat training and that he served as a field wireman for artillery units in Germany.  His service records also show that he had disabling hearing under 38 C.F.R. § 3.385 in the right ear at the time of the April 1968 entrance examination.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For any currently diagnosed right ear hearing loss, the examiner should opine whether the hearing loss shown on the Veteran's service entrance examination was at least as likely as not aggravated (i.e., permanently increased in severity) during that period of service?

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

For any currently diagnosed left ear hearing loss and any currently diagnosed tinnitus, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right foot disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that his current right foot problems, including amputation of two toes, began following an in-service injury where a steel pot was dropped on his foot and the resulting injury did not heal properly.  See, e.g., April 2014 notice of disagreement and March 2015 Bd. Hrg. Tr. at 3-6.  His service treatment records show that he complained of an injury to the tibia of the right leg in June 1968.  At that time, he was limited in dorsiflexion of the toes and foot because of pain.  The radiographic report of the right leg shows that there was no fracture, but the Veteran was put on a temporary physical profile for a contusion of the extensor muscle group of the right leg.  

The post-service medical evidence shows right foot diagnoses and multiple surgical procedures.  See, e.g., VA treatment records from December 2012 to March 2013 (surgical procedures including right first toe transphalangeal amputation for wet gangrene of the toe, first and second toe transmetatarsal amputation, and right foot osteomyelitis status-post debridement and excision of right first cuneiform bone and first and second metatarsal heads); April 2015 Saint Joseph Mount Sterling private treatment records (assessment of right foot pain noted as probable musculoskeletal etiology).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right foot disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any injury therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

